Filed 5/6/13 Swann v. Specialty’s Café and Bakery CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


RACHEL SWANN,
         Plaintiff and Respondent,
                                                                     A134911
v.
SPECIALTY’S CAFE AND BAKERY,                                         (San Francisco County
                                                                     Super. Ct. No. CGC-11-514748)
         Defendant and Appellant.


BY THE COURT:1
         Rachel Swann filed a class action against her former employer, Specialty’s Café &
Bakery, Inc. (Specialty’s), alleging claims for unpaid overtime and failure to provide
meal breaks and rest periods. Specialty’s filed a motion to compel arbitration, which the
trial court denied, concluding that Specialty’s failed to demonstrate an agreement to
arbitrate and, moreover, that whatever agreement did exist was unconscionable.
Specialty’s appealed.
         By letter of December 19, 2012, we notified counsel for Specialty’s “that the
court, acting on its own motion, is considering the imposition of sanctions on appellant
and/or its counsel for taking a frivolous appeal or appealing solely to cause delay. (See
Cal. Rules of Court, rule 8.276(a)(1); In re Marriage of Flaherty (1982) 31 Cal.3d 637,
654; In re Marriage of Schnabel (1994) 30 Cal.App.4th 747, 753.)” We allowed letter
briefs from the parties on the issue, which were received.


         1
             Before Kline, P.J., Haerle, J., and Richman, J.


                                                             1
       The matter came on for argument on February 20, 2013, at which the issue of
sanctions was addressed, along with the substance of the appeal. At the conclusion of the
hearing we requested declarations from counsel on the issue of sanctions, which have
also been received. Meanwhile, on March 15, Specialty’s also filed a request to dismiss
the appeal, and then by letter of April 11, 2013, counsel advised the court that the case
had settled. We ordered counsel to appear and they did, on May 1, 2013. We deny
sanctions and dismiss the appeal.


Dated: _____________________




                                             2